Title: From Thomas Jefferson to Thomas Lomax, 4 April 1808
From: Jefferson, Thomas
To: Lomax, Thomas


                  
                     Dear Sir 
                     
                     Washington Apr. 4. 08.
                  
                  Your favor of Feb. 9. was recieved in due time, as had been that also proposing your son E. L. Lomax for a commission in the regular troops to be raised. that he is your son would be sufficient to interest me in his success had these nominations rested with me. but we find ourselves so entirely incompetent to select the best characters in all the different states, that we have concluded that that can be best done by committing to the representatives and Senators of each state to select the officers necessary for the quota of men to be allotted to each state. ours will have to raise about one regiment. your friend Doctr. Jones will of course be in the way of doing justice to your son, & I shall speak with him on the subject.
                  I feel as you do that the friendships of my younger days have the deepest root. to meet with one of these is always a treat. it would delight me indeed to see you at Monticello. I always pass the months of August & September there, and shall do so this year if no new Chesapeak affair prevents it. but after March next I shall pass the residue of life there: and in any part of it a visit from you will afford peculiar delight. I salute you with constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               